     Case 1:19-cv-00269-DAD-SKO Document 1 Filed 02/26/19 Page 1 of 5

 1   WAJDA LAW GROUP, APC
     Nicholas M. Wajda (State Bar No. 259178 )
 2   11400 West Olympic Boulevard
 3   Suite 200M
     Los Angeles, California 90064
 4   Telephone: 310-997-0471
     Facsimile: 866-286-8433
 5   E-Mail: nick@wajdalawgroup.com
     Attorney for the Plaintiff
 6

 7                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA
 8
                                                          Case No.
 9

10                                                        COMPLAINT FOR DAMAGES
      LUIS LOPEZ,
11                                                        1. VIOLATION OF THE FAIR DEBT
                       Plaintiff,
                                                          COLLECTION PRACTICES ACT, 15
12                                                        U.S.C. § 1692 ET SEQ.
             v.
13                                                        2. VIOLATION OF THE ROSENTHAL
      D. SCOTT CARRUTHERS APLC,
14                                                        FAIR DEBT COLLECTION PRACTICES
                       Defendant.                         ACT, CAL. CIV. CODE § 1788 ET SEQ.
15
                                                          JURY TRIAL DEMANDED
16
            NOW COMES Plaintiff, LUIS LOPEZ, through counsel, WAJDA LAW GROUP, APC,
17

18   complaining of Defendant, D. SCOTT CARRUTHERS APLC, as follows:

19                                   NATURE OF THE ACTION

20          1.     This action seeks damages for Defendant’s violations of the Fair Debt Collection
21
     Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq. and the Rosenthal Fair Debt Collection
22
     Practices Act (“RFDCPA”), Cal. Civ. Code § 1788 et seq.
23
                                    JURISDICTION AND VENUE
24
            2.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.
25

26          3.     This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

27          4.     Venue in this district is proper under 28 U.S.C. § 1391(b)(2).
28
                                                      1
     Case 1:19-cv-00269-DAD-SKO Document 1 Filed 02/26/19 Page 2 of 5

 1                                                   PARTIES

 2              5.     LUIS LOPEZ (“Plaintiff”) is a natural person, who at all times relevant resided in
 3   this judicial district.
 4
                6.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
 5
                7.     Plaintiff is a “debtor” as defined by Cal. Civ. Code § 1788.2(h).
 6
                8.     D. SCOTT CARRUTHERS APLC (“Defendant”) is a domestic professional law
 7

 8   corporation with a principal place of business located in Stanton, California.

 9              9.     Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

10              10.    Defendant is a “debt collector” as defined by Cal. Civ. Code § 1788.2(c).
11
                                           FACTUAL ALLEGATIONS
12
                11.    LoanMe Inc. sold Plaintiff’s debt to Mountain Lion Acquisitions. Mountain Lion
13
     Acquisitions referred Plaintiff’s debt to Defendant for collection.
14
                12.    Plaintiff’s alleged $13,277.19 balance owed LoanMe Inc. is a “debt” as defined by
15

16   15 U.S.C. § 1692a(5).

17              13.    Plaintiff’s alleged $13,277.19 balance owed LoanMe Inc. is a “consumer debt” as
18   defined by Cal. Civ. Code § 1788.2(f).
19
                14.    On December 6, 2018, Defendant mailed Plaintiff an initial written communication
20
     stating:
21
                Your LOANME INC loan (“debt”) has been purchased by our client, MOUNTAIN
22              LION ACQUISITIONS and our firm has been retained by MOUNTAIN LION
                ACQUISITIONS to file a lawsuit on its behalf as a means to collect on this debt. In
23              compliance with Section 1033(b)(2) of the California Code of Civil Procedure, you
                are hereby notified of such possible legal action. If a lawsuit is filed which results
24              in a judgment against you the amount owed on the debt may increase as you may be
                liable for additional amount(s) for court costs, interest, and reasonable attorney fees
25              where applicable. If a court judgment is obtained it will legally give our client the
                right to seek and attach your non-exempt real or non-exempt personal property.
26
                15.    Despite having been retained by Mountain Lion Acquisitions to file a lawsuit on its
27

28   behalf, Defendant has failed to do so in the 82 days that have followed.

                                                           2
     Case 1:19-cv-00269-DAD-SKO Document 1 Filed 02/26/19 Page 3 of 5

 1                                         CLAIMS FOR RELIEF
 2                                              Count I:
 3                     Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

 4           16.     All paragraphs of this Complaint are expressly adopted and incorporated herein as
 5   though fully set forth herein.
 6
                                       Violation of 15 U.S.C. § 1692e(5)
 7
             17.     Section 1692e provides:
 8
                     A debt collector may not use any false, deceptive, or misleading
 9                   representation or means in connection with the collection of any debt.
10                   Without limiting the general application of the foregoing, the following
                     conduct is a violation of this section.
11
                     (5)      The threat to take any action that cannot legally be taken or that is
12                            not intended to be taken.
13           18.     Defendant violated 15 U.S.C. § 1692e(5) by threatening to file a lawsuit that they
14
     did not intend to file
15
             19.     Plaintiff may enforce the provisions of 15 U.S.C. § 1692e(5) pursuant to section k
16
     of the Fair Debt Collection Practices Act (15 U.S.C. § 1692k) which provides "any debt collector
17

18   who fails to comply with any provision of [the Fair Debt Collection Practices Act] with respect to

19   any person is liable to such person in an amount equal to the sum of -

20           (1)     any actual damage sustained by such person as a result of such failure;
21
             (2)
22
                     (A)      in the case of any action by an individual, such additional damages
23                            as the court may allow, but not exceeding $1,000.00; or

24           (1)     in the case of any successful action to enforce the foregoing liability, the
                     costs of the action, together with reasonable attorney's fees as determined by
25
                     the court.
26
             WHEREFORE, Plaintiff requests the following relief:
27
             A.      find that Defendant violated 15 U.S.C. § 1692e(5);
28
                                                         3
     Case 1:19-cv-00269-DAD-SKO Document 1 Filed 02/26/19 Page 4 of 5

 1          B.      award any actual damage sustained by Plaintiff as a result of Defendant’s violation
 2                  pursuant to 15 U.S.C. § 1692k(a)(1);
 3
            C.      award such additional damages, as the Court may allow, but not exceeding $1,000
 4
                    pursuant to 15 U.S.C. § 1692k(a)(2)(A);
 5
            D.      award costs of this action including expenses together with reasonable attorneys’
 6

 7                  fees as determined by this Court pursuant to 15 U.S.C. § 1692k(a)(3); and

 8          E.      award such other relief as this Court deems just and proper.

 9                                           COUNT II:
              Rosenthal Fair Debt Collection Practices Act (Cal. Civ. Code § 1788 et seq.)
10

11          20.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

12   though fully set forth herein.
13                                Violation(s) of Cal. Civ. Code § 1788.17
14
            21.     California Civil Code § 1788.17 provides:
15
                    Notwithstanding any other provision of this title, every debt collector
16                  collecting or attempting to collect a consumer debt shall comply with the
                    provisions of Section 1692b to 1692j, inclusive, of, and shall be subject to
17                  the remedies in Section 1692k of, Title 15 of the United States Code.
18
            22.     As alleged, Defendant violated 15 U.S.C. § 1692e(5); therefore violating Cal. Civ.
19
     Code § 1788.17.
20
            23.     Plaintiff may enforce the provisions of Cal. Civ. Code § 1788.17 pursuant to Cal.
21

22   Civ. Code § 1788.30 which provides:

23          (a)     Any debt collector who violates this title with respect to any debtor shall be
                    liable to that debtor only in an individual action, and his liability therein to
24                  that debtor shall be in an amount equal to the sum of any actual damages
                    sustained by the debtor as a result of the violation;
25

26          (b)     Any debt collector who willfully and knowingly violates this title with
                    respect to any debtor shall, in addition to actual damages sustained by the
27                  debtor as a result of the violation, also be liable to the debtor only in an
                    individual action, and his additional liability therein to that debtor shall be
28
                                                        4
     Case 1:19-cv-00269-DAD-SKO Document 1 Filed 02/26/19 Page 5 of 5

 1                   for a penalty in such amount as the court may allow, which shall not be less
                     than one hundred dollars ($100.00) nor greater than one thousand dollars
 2                   ($1,000.00).
 3
             (c)     In the case of any action to enforce any liability under this title, the prevailing
 4                   party shall be entitled to costs of the action. Reasonable attorney’s fees,
                     which shall be based on time necessarily expended to enforce the liability,
 5                   shall be awarded to a prevailing debtor.
 6
             WHEREFORE, Plaintiff requests the following relief:
 7
             A.      a finding that Defendant violated Cal. Civ. Code § 1788.17;
 8
             B.      an award of any actual damages sustained by Plaintiff as a result of Defendant’s
 9

10                   violation(s);

11           C.      an award of such additional damages, as the Court may allow, but not exceeding

12                   $1,000.00;
13           D.      an award of costs of this action, together with a reasonable attorney’s fee as
14
                     determined by this Court; and
15
             E.      an award of such other relief as this Court deems just and proper.
16
                                        DEMAND FOR JURY TRIAL
17

18           Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

19   this action so triable of right.

20   DATED: February 26, 2019                                         Respectfully submitted,
21
                                                                      LUIS LOPEZ
22
                                                                      By: /s/ Nicholas M. Wajda
23
                                                                      Nicholas M. Wajda
24                                                                    WAJDA LAW GROUP, APC
                                                                      11400 West Olympic Boulevard
25
                                                                      Suite 200M
26                                                                    Los Angeles, California 90064
                                                                      Telephone: 310-997-0471
27                                                                    Facsimile: 866-286-8433
                                                                      E-mail: nick@wajdalawgroup.com
28
                                                          5
